     Case 2:20-cv-02221-JAM-DMC Document 12 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VLADISLAV DAVIDZON,                               No. 2:20-CV-2221-JAM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    SF MARKETS, LLC, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. The matter was

18   referred to a United States Magistrate Judge pursuant to Eastern District of California local rules.

19                  On February 10, 2021, the Magistrate Judge filed findings and recommendations

20   herein which were served on the parties and which contained notice that the parties may file

21   objections within the time specified therein. No objections to the findings and recommendations

22   have been filed.

23                  The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and the Magistrate Judge’s analysis.

25   ///

26   ///

27   ///

28   ///
                                                       1
     Case 2:20-cv-02221-JAM-DMC Document 12 Filed 03/22/21 Page 2 of 2


 1                 Accordingly, IT IS HEREBY ORDERED that:
 2                 1.    The findings and recommendations filed February 10, 2021, are adopted in
 3   full;
 4                 2.    Defendants’ unopposed motion to dismiss, ECF No. 6, is granted; and
 5                 3.    Plaintiff shall file a first amended complaint within 30 days of the date of
 6   this order.
 7

 8
     DATED: March 19, 2021                         /s/ John A. Mendez
 9
                                                   THE HONORABLE JOHN A. MENDEZ
10                                                 UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
